TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 16, 2022



                                    NO. 03-22-00005-CV


                                     D. C., Jr., Appellant

                                               v.

                 Texas Department of Family and Protective Services, Appellee




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on

January 3, 2022. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the decree.    Therefore, the Court affirms the trial court’s

termination decree. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.